DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 8/4/22 have been received. Claim 18 has been amended.  Claims 1-4,  17, and 19-21 have been cancelled.
Election/Restrictions
3.	This application is in condition for allowance except for the presence of claims 5-14 directed to an invention non-elected with traverse in the reply filed on 11/23/21. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Claim Rejections - 35 USC § 112
4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 4 and 18 is withdrawn because the Applicant cancelled and amended respective claims.
Claim Rejections - 35 USC § 102
5.	The rejection under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2021/0159510) on  claim(s) 1, 3, and 19-21 is/are withdrawn because the Applicant cancelled the claims.
Claim Rejections - 35 USC § 103
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/0159510)  on claims 2 and 4 is/are withdrawn because the Applicant cancelled the claims.
EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joohee Lee on 8/15/22.
The application has been amended as follows.
Please cancel claims 5-14. 
Allowable Subject Matter
8.	Claims 15, 16, and 18 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: The reasons for allowance are substantially the same as provided in the Office Action mailed 4/13/22 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724